PER CURIAM.
Plaintiff, Juanita Lee, brought this action for injuries allegedly sustained on February 16, 1973, when she fell from defendant’s taxicab. Defendant denied both its negligence and plaintiff’s damages. The case was tried before a jury which returned a general verdict in favor of defendant. Plaintiff has appealed from the denial of her motion for a new trial.
*824It is not necessary for us to set out the rather lengthy facts to decide the issues on appeal. Principally, the plaintiff claims (a) that the trial court improperly excluded testimony concerning certain medical and hospital expenses incurred by plaintiff in California over a period of approximately 3 years between the time of the accident and the date of the trial, and (b) that plaintiffs case was prejudiced when certain exhibits admitted into evidence were apparently lost and not seen by the jury during its deliberations.
The trial court did not err in refusing to admit evidence concerning the California medical and hospital expenses because there was absolutely no evidence submitted by plaintiff to establish a causal connection between those expenses and her fall from defendant’s taxicab.
The lost exhibits, consisting of certain hospital records concerning plaintiffs stay in Hennepin County Medical Center and Mt. Sinai Hospital at times prior to the date of the taxicab accident, were offered by defendant to show that the injuries alleged by plaintiff in this action were preexisting and not caused by the incident involved in this case. It is impossible to see how the plaintiff was prejudiced by the failure of the jury to have these exhibits with them in the jury room.
Other issues raised by plaintiff on this appeal have been considered and are without merit.
Affirmed.